FILED

MAR 09 2020

Glerk, U S$ District Court

 

IN THE UNITED STATES DISTRICT COURT Disirit Of Montana
FOR THE DISTRICT OF MONTANA =.
BILLINGS DIVISION
ADAM PELATT, ) CV 19-57-BLG-SPW
)
Plaintiff, )
VS. )
) ORDER
INTUITIVE SURGICAL, INC., )
)
Defendant. )
)

 

Upon the Stipulation of Dismissal with Prejudice (Doc. 24) between the
parties hereto, by and between their counsel of record,

IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED
WITH PREJUDICE, with each party to bear their own costs and attorney’s fees.

DATED this , cay of March, 2020.

Leva 2 tchete..

SUSAN P. WATTERS
U.S. DISTRICT JUDGE
